981 F.2d 1250
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Merritt JAMES, Plaintiff-Appellant,v.Lynn MARTIN, Secretary of Labor, United States Department ofLabor, Defendant-Appellee.John Merritt JAMES, Plaintiff-Appellant,v.Lynn MARTIN, Secretary of Labor, United States Department ofLabor, Defendant-Appellee.
Nos. 91-1249, 92-1184.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 30, 1992Decided:  December 21, 1992

Appeals from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (CA-90-888-5)
John Merritt James, Appellant Pro Se.
Stephen Michael Horn, Assistant United States Attorney, Charleston, West Virginia;  James Byron Leonard, United States Department of Labor, Arlington, Virginia, for Appellee.
S.D.W.Va.
No. 91-1249 Dismissed, No. 92-1184 Affirmed.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
John Merritt James appeals from the district court's order denying relief in his age discrimination suit.1  James filed his appeal in No. 911249 before the district court entered its final order.  Under 28 U.S.C. § 1291 (1988), this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


2
As the appeal in No. 91-1249 is not from a final order, it is not appealable under 28 U.S.C. § 1291.  The district court had not yet directed entry of final judgment as to particular claims or parties under Fed.  R. Civ. P. 54(b), nor was the order appealable under the provisions of 28 U.S.C. § 1292 (1988).  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  Finding no basis for appellate jurisdiction, we grant Appellee's motion to dismiss and dismiss the appeal in No. 91-1249 as interlocutory.


3
James filed his appeal in No. 92-1184 after the district court entered its final order.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.2  James v. Martin, No. CA-90-888-5 (S.D.W. Va.  July 9, 1991 and Jan. 7, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 91-1249-DISMISSED No. 92-1184-AFFIRMED


1
 James's motion for an expedited appeal is granted to the extent possible given the Court's caseload


2
 In addition to his claims concerning the merits of his case, James argues that he was prejudiced by Defendant's failure to call two witnesses.  Because the testimony James hoped to elicit from these witnesses was irrelevant or redundant, we find this claim to be without merit